fn

0 RI r-@0597-E Document J ° . Filed 11/20/19 Pagelofé6 PagelD1
A Ce US DISTRICT COURT

 

 

NORTHERN DISTRICT OF TEXAS
FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

DALLAS DIVISION NOV 29 2019
UNITED STATES OF AMERICA CR U.S. DISTRICT COURT
| ay
Vv. NO.
TRIVIKRAM REDDY | FILED UNDER SEAL
INDICTMENT

9-19CR-597-E

The Grand Jury charges:
At all times material to this Indictment:
Introduction

1. From in or about January 2, 2014 and continuing until in or about June
2019, defendant Trivikram Reddy engaged in an illegal scheme to unlawfully enrich
himself by submitting and causing the submission of false and fraudulent claims to
Medicare for medical procedures that were either not performed at all or not performed
by the provider claimed.

2. Trivikram Reddy was a nurse practitioner licensed in the State of Texas
on or about November 16, 2011.

3. Trivikram Reddy owned and operated multiple medical clinics in Ellis
County, Texas, within the Dallas Division of the Northern District of Texas, under the
names VCare Health Services, PLLC; Texas Care Clinics, PLLC; and, Waxahachie
Medical, PLLC.

4. Persons A, and B, each known to the Grand Jury, were licensed medical

doctors in the State of Texas.

Indictment—Page 1
Case 3:19-cr-00597-E Document1 Filed 11/20/19 Page 2of6 PagelD 2

Count One
Conspiracy to Commit Health Care Fraud
[Violation of 18 U.S.C. § 1349 (18 U.S.C. § 1347)]

5. The grand jury realleges and incorporates by reference the allegations
contained in paragraphs 1 through 4 of this Indictment as if fully set forth herein.

6. From in or about January 2, 2014 and continuing to in or about June 2019,
the exact dates being unknown to the Grand Jury, in the Dallas Division of the Northern
District of Texas and elsewhere, the defendant, Trivikram Reddy, did knowingly and
willfully combine, conspire, confederate and agree with persons known and unknown to
the Grand Jury to commit offenses against the United States, that is, to knowingly and
willfully execute a scheme and artifice to defraud a health care benefit program affecting
commerce, as defined in Title 18, United States Code, Section 24(b), that is, Medicare,
and to obtain, by means of materially false and fraudulent pretenses, representations, and
promises, money and property owned by, and under the custody and control of, said
health care benefit program in connection with the delivery of and payment for health
care benefits, items and services, in violation of 18 U.S.C. § 1347.

7. The object of the conspiracy and scheme and artifice to defraud was for
Trivikram Reddy and others to unlawfully enrich themselves by, among other things,
submitting and causing the submission of false and fraudulent claims to Medicare for
medical procedures that were either not performed at all or not performed by the provider
claimed.

8. In furtherance of the conspiracy and scheme and artifice to defraud,

Trivikram Reddy employed multiple medical doctors, including Persons A, and B, to

Indictment—Page 2

 
Case 3:19-cr-00597-E Document1 Filed 11/20/19 Page 3of6 PagelD 3

serve in the role of supervising physician for VCare Health Services, PLLC, Texas Care
Clinics, PLLC, and Waxahachie Medical, PLLC.

9. Trivikram Reddy, and persons known and unknown to the Grand Jury,
billed Medicare for medical procedures purportedly provided by Persons A and B, to
Medicare beneficiaries residing in the Northern District of Texas (a) without providing
the procedure and (b) without the supervising physicians seeing, speaking to, or
otherwise communicating with or examining them.

All in violation of 18 U.S.C. § 1349 (18 U.S.C. § 1347).

Indictment—Page 3
Case 3:19-cr-00597-E Document1 Filed 11/20/19 Page4of6 PagelD4

Forfeiture Notice
(18 U.S.C. § 982 (a)(7) and 28 U.S.C. § 2461(c))

Upon conviction of the offense alleged in Count One of this Indictment, and
pursuant to 18 U.S.C. § 982(a)(7) in conjunction with 28 U.S.C. § 2461(c), defendant
Trivikram Reddy shall forfeit to the United States of America all property constituting
or derived from proceeds traceable to the respective offense, including a “money
judgment” in the amount of U.S. currency constituting the proceeds traceable to the

scheme alleged in the offense.

Indictment—Page 4
 

Case 3:19-cr-00597-E Document1 Filed 11/20/19 Page5of6 PagelID5

Pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b), if any of
the above property subject to forfeiture, as a result of any act or omission of the
defendant, cannot be located upon the exercise of due diligence; has been transferred or
sold to, or deposited with, a third person; has been placed beyond the jurisdiction of the
Court; has been substantially diminished in value; or has been commingled with other
property which cannot be subdivided without difficulty, it is the intent of the United
States of America to seek forfeiture of any other property of the defendant up to the value
of the above described property subject to forfeiture.

A TRUE BILL

 

FOREPERSON’

ERIN NEALY COX
UNITED STATES ATTORNEY

DONNA S go Me

Assistant United States Attorney
Texas State Bar No. 24041984
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8664
Facsimile: 214-659-8802

Email: donna.max@usdoj.gov

Indictment—Page 5
Case 3:19-cr-00597-E Document1 Filed 11/20/19 Page6of6 PagelD 6
i

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

TRIVIKRAM REDDY

 

SEALED INDICTMENT
18 U.S.C. § 1349 (18 U.S.C. § 1347)
Conspiracy to Commit Health Care Fraud
(Count 1)

18 U.S.C. § 982 (a)(7) and 28 U.S.C. § 2461(c)

 

 

Forfeiture Notice
1 Count
A true bill rendered
hin
DALLAS FOREPERSON

 

Filed in open court this 9 day of November, 2019.

 

Warrant to be Issued

 

No Criminal Matter Pending
